Per Curiam.

It was error for the court to refuse to charge that a bailee for hire is not an insurer, and is only required to exercise ordinary care in the preservation of the plaintiff’s property. Also the comment of the court below, made immediately following the refusal to charge as requested, was prejudicial to the defendants.
The judgment should be reversed and new trial ordered, with $30 costs to appellants to abide the event.
Hammer, Shientag and Eder, JJ., concur.
Judgment reversed, etc.